SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM N-8A NOTIFICATION OF REGISTRATION FILED PURSUANT TO SECTION 8(a) OF THE INVESTMENT COMPANY ACT OF 1940 The undersigned investment company hereby notifies the Securities and Exchange Commission that it registers under and pursuant to the provisions of Section 8(a) of the Investment Company Act of 1940 and in connection with such notification of registration submits the following information: Name:Hanna Investment Trust Address of Principal Business Office: 116 South Franklin Street Rocky Mount, NC27804 Telephone: 252-972-9922 Agent for Service of Process: A. Vason Hamrick Nottingham Investment Administration 116 South Franklin Street Post Office Box 69 Rocky Mount, North Carolina27802-0069 252-972-9922 Registrant is filing a Registration Statement pursuant to Section 8(b) of the Investment Company Act of 1940 concurrently with the filing of Form N-8A: YES /X/ NO// Pursuant to the requirements of the Investment Company Act of 1940, the registrant has caused this notification of registration to be duly signed on its behalf in the City of Rocky Mount and in the State of North Carolina on the 20th day of December, 2010. [SEAL]Signature:Hanna Investment Trust By:/s/ A. Vason Hamrick A. Vason Hamrick Trustee Attest:/s/ T. Lee Hale Jr. T. Lee Hale, Jr. Title: Assistant Secretary
